Case 1:19-cv-12172-DJC Document 1-1 Filed 10/21/19 Page 1 of 13




                                                            EXHIBIT 1
Case 1:19-cv-12172-DJC Document 1-1 Filed 10/21/19 Page 2 of 13
Case 1:19-cv-12172-DJC Document 1-1 Filed 10/21/19 Page 3 of 13
      Case 1:19-cv-12172-DJC Document 1-1 Filed 10/21/19 Page 4 of 13




General Regulations
Harassment

Advising Resource and Procedures for Resolution

Informal Resolution: Advice, Counseling, Mediation

Formal Complaint


Recognizing that harassment on the basis of sex, race, sexual orientation, or
gender identity constitutes unacceptable behavior, the Faculty of Arts and
Sciences and, in particular, the Faculty Council have issued a number of
documents setting forth the position of the College on these matters, as well as
the procedures that are available to students who believe that they have been
the object of such harassment.

It is important to note here that speech not specifically directed against
individuals in a harassing way may be protected by traditional safeguards of free
speech, even though the comments may cause considerable discomfort or
concern to others in the community. The College still takes such incidents
seriously and will try, when appropriate, to mediate and help students involved
to resolve or deal with the situations in an informal way. On the other hand, any
use of electronic mail or the telephone to deliver obscene or harassing
messages will be treated as a serious matter and ordinarily will result in
disciplinary action by the College (see also Electronic Communication and
Obscene or Harassing Telephone Calls).
      Case 1:19-cv-12172-DJC Document 1-1 Filed 10/21/19 Page 5 of 13




Faculty Policy Statements on Harassment

Sexual Harassment

The statement of policy by the Faculty Council affirms:

    The Faculty of Arts and Sciences seeks to maintain a learning and work
    environment free from sexual harassment. Sexual harassment is a barrier
    to the educational, scholarly, and research purposes of the University. The
    determination of what constitutes sexual harassment will vary with the
    particular circumstances, but it may be described generally as unwanted
    sexual behavior, such as physical contact or verbal comments or
    suggestions, which adversely affects the working or learning environment
    of an individual. The Faculty of Arts and Sciences has formal complaint
    procedures for sexual harassment involving abuse of authority or for the
    sexual harassment of students by other students. Any member of the FAS
    community who believes that he or she has been sexually harassed is
    encouraged to bring the matter to the attention of an appropriate officer of
    the Faculty.*

* The full text of this statement and a letter from the Dean of the Faculty issued
April 1983 discussing professional and unprofessional behavior on the part of
officers of the Faculty toward students are available from the designated
Assistant Dean of the College, University Hall, First Floor. See also the
Faculty’s policy on sexual assault and other sexual misconduct.

Racial Harassment

Harvard College seeks to maintain an instructional and work environment free
from racial harassment. The College defines racial harassment as actions on
the part of an individual or group that demean or abuse another individual or
group because of racial or ethnic background. Such actions may include, but
are not restricted to, using racial epithets, making racially derogatory remarks,
and using racial stereotypes. Any member of the College community who
believes that he or she has been harassed on account of race is encouraged to
bring the matter to the attention of his or her Resident Dean or the designated
race relations adviser in their House or Freshman Yard.

The College’s investigation and adjudication process is designed to be careful
and fair. No person will be reprimanded or discriminated against in any way for
initiating an inquiry or complaint in good faith. The rights of any person against
whom a complaint is lodged will be protected during the investigation.

Harassment Based on Sexual Orientation
      Case 1:19-cv-12172-DJC Document 1-1 Filed 10/21/19 Page 6 of 13



The general policy of the Faculty of Arts and Sciences with respect to
harassment on the basis of sexual orientation has been most fully expressed in
a statement issued by the Faculty Council in May 1981. That statement, which
is available in its entirety from House Offices, the Freshman Dean’s Office, and
the designated Assistant Dean of the College, refers directly to the Resolution
on Rights and Responsibilities (included below) and points out that:

    ...the Faculty voted specifically that it “regards as implicit in the language of
    the Resolution on Rights and Responsibilities that intense personal
    harassment of such a character as to amount to grave disrespect for the
    dignity of others be regarded as an unacceptable violation of the personal
    rights upon which the University is based.”... The Faculty Council has been
    informed of a number of incidents and circumstances that make it clear that
    these principles of respect and toleration have not been honored. Gay
    students have been subject to harassment that can only be seen as
    evidence of intolerance by other members of our community. The Faculty
    Council condemns these incidents and wishes to stress its determination
    that gay students be accorded the respect and protection granted all other
    members of the University. The Faculty Council... call[s] upon Masters and
    Senior Tutors [Resident Deans] as well as Deans and other officers of
    administration to be alert to the need or opportunity to... assist students
    who report incidents of harassment or discrimination... Complaints can and
    should be vigorously investigated by the appropriate agencies, including
    the Administrative Boards, the Committee on Rights and Responsibilities,
    the Commission of Inquiry, and individual officers of administration.

Advising Resources and Procedures for Resolution

The College encourages undergraduates who believe that they have been the
object of harassment due to race, ethnic group, sexual orientation, or gender
identity to seek the assistance of the Resident Dean or House Master. In
addition, in cases of sexual harassment students may also turn to the
designated Assistant Dean of the College, who also serves as Hearing Officer
for formal complaints of sexual harassment, or to the House or Yard Designated
Tutors/ Proctors for Sexual Assault/Sexual Harassment for advice and support.
In cases of racial or ethnic harassment, the House or Yard Designated
Tutors/Proctors for Race Relations are available for counsel, as is the
designated Racial Harassment Hearing Officer in the Office of the Dean of
Harvard College. In cases of harassment based on sexual orientation,
designated House or Yard Tutors/Proctors and the designated Assistant Dean
are available for advice and guidance.

Students may find mediation through University counseling services helpful in
some cases of harassing behavior among peers. Formal complaints of
      Case 1:19-cv-12172-DJC Document 1-1 Filed 10/21/19 Page 7 of 13



harassment against students are referred to the Administrative Board of Harvard
College or the Administrative Board of the Graduate School of Arts and
Sciences as appropriate.

The College’s investigation and adjudication process is designed to be careful
and fair. No person will be reprimanded or discriminated against in any way for
initiating an inquiry or complaint in good faith. The rights of any person against
whom a complaint is lodged will be protected during the investigation.

Informal Resolution: Advice, Counseling, Mediation

A student may consult any adviser or administrator as described above in order
to obtain help in clarifying and resolving a situation of perceived harassment.
Throughout the advising process, information will ordinarily be held in
confidence by the adviser unless the aggrieved individual agrees that a third
party may be informed.

Some reported incidents of harassment involve stereotyping or insensitive or
offensive behavior which is the result of miscommunication or lack of
communication rather than malicious intent. Calling the matter to the attention of
the person or group engaged in such behavior is often enough to bring a stop to
it. A person seeking resolution with the help of an adviser may ask the adviser
to intervene in order to make the offender aware of his or her behavior. This
intervention may result in an apology to the offended person, changes in
behavior, and closure of the incident, thus providing the desired resolution. In
cases of sexual harassment where an instructional relationship exists between
the parties, changing that relationship may also be helpful. On the other hand, if
the offensive behavior continues, intervention may be only the beginning of a
longer, more complex process of mediation, negotiation, and remedy.

Throughout the process of informal resolution there will be regular
communication between the adviser and the person making the inquiry. In
addition, the offended person will receive support for handling the emotional or
other effects of the incident or inquiry. The College strongly encourages those
with questions or concerns to bring them to the attention of an appropriate
adviser.

Formal Complaint

Either initially or after having sought an informal resolution, a student who
believes that he or she has been the object of harassment may bring a formal
complaint. As noted above, formal complaints of harassment against students
are referred to the Administrative Board of Harvard College, the Administrative
Board of the Graduate School of Arts and Sciences, or the Student­Faculty
      Case 1:19-cv-12172-DJC Document 1-1 Filed 10/21/19 Page 8 of 13



Judicial Board, as appropriate. Formal complaints of harassment against faculty
or staff are handled according to the process described below. In such a
situation, the designated Racial Harassment or Sexual Harassment Hearing
Officer can provide advice and assistance to the complainant, both in presenting
the case and, where appropriate, by referring him or her to other helpful sources
of advice and counsel.

Individuals who wish to file a complaint should contact the Racial Harassment
Hearing Officer in the Office of the Dean of Harvard College, the Sexual
Harassment Hearing Officer (the Assistant Dean of the College), or their
Resident Dean of Freshmen or Allston Burr Resident Dean. Merely discussing a
complaint with one of the officers does not commit one to making a formal
charge. However, the matter may be pursued by one of the officers of the
Faculty if the behavior is determined to be a community matter.

Formal procedures are initiated by filing a written and signed complaint that may
be shown to the accused person. The Hearing Officer will consult with the
complainant and with the person named in the complaint in order to ascertain
the facts and views of both parties. The Hearing Officer or the Dean of the
Faculty of Arts and Sciences may at any point dismiss a complaint if it is found
to be clearly without merit. If such an action is taken, the complainant and the
accused will be informed of the factors leading to this decision. If, however, the
evidence appears to support the complaint, the Hearing Officer will conduct an
inquiry and prepare a report, in confidence, for submission to the Dean,
summarizing the relevant evidence. A draft of the report will be shown to the
complainant, to the respondent, and to the Dean, in order to give them the
opportunity to respond before the final report is made. The final report
summarizing the findings will be sent to the complainant, the respondent, and
the Dean. Both the complainant and the respondent will have the opportunity to
comment on the report in a written statement to the Dean.

Upon consideration of the final report, the Dean of the Faculty may take
whatever action is warranted or ask the investigative officer to discuss the
matter further and to submit a supplementary report. Final action by the Dean
completes the procedure in the Faculty of Arts and Sciences.
Case 1:19-cv-12172-DJC Document 1-1 Filed 10/21/19 Page 9 of 13
Case 1:19-cv-12172-DJC Document 1-1 Filed 10/21/19 Page 10 of 13
Case 1:19-cv-12172-DJC Document 1-1 Filed 10/21/19 Page 11 of 13
Case 1:19-cv-12172-DJC Document 1-1 Filed 10/21/19 Page 12 of 13
Case 1:19-cv-12172-DJC Document 1-1 Filed 10/21/19 Page 13 of 13
